DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 is examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the objection to the title and abstract have been fully considered and are persuasive. The objection to the title and abstract has been withdrawn. 
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 112 rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of 35 U.S.C 112b. 
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 102 rejections have been fully considered and are partially persuasive. The 102 rejection as being anticipated by conventional prior art and Kawashima have been withdrawn. However, claim 1 is still rejected as being unpatentable over Kurihara. 
Applicant argues that Kurihara does not discloses the limitations of amended claim 1. The examiner respectfully disagrees. Kurihara teaches a fast reactor with a sodium plenum region above a core fuel (see Fig. 4) containing a primary control rod (23A) and a backup control rod (23B). Kurihara further discloses that “the neutron absorber region 55A of the output regulation control rod 23A is gradually raised from the core region 7”  and that “the control rods 23B are raised entirely from the core region 7 when the fast breeder reactor starts to operate, and are held in this state during the normal operation of the reactor” (Col 5 ln 63-67) such that the backup control rods can be inserted into the reactor to stop operation (col 7 ln 52-55). As such, Kurihara has sufficient structure of meeting the conditional limitation such that in a sodium plenum region in which the sodium plenum is disposed above an upper end of the core fuel region (see Fig. 4), only a central portion of the primary control rod above the lower tip of the primary control rod and only a lower tip of the backup control rod are arranged in the sodium plenum region during operation of the fast reactor. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it does not structurally claim a primary control rod and a backup control rod. The claim recites the two conditional limitations of “in a core fuel region in which the wherein in a core fuel region in which the core fuel is disposed, only a lower tip of a primary control rod is inserted into an upper end of the core fuel region during operation of the fast reactor” as well as “in a sodium plenum region in which the sodium plenum is disposed above an upper end of the core fuel region, only a central portion of the primary control rod above the lower tip of the primary control rod and only a lower tip of a backup control rod are arranged in the sodium plenum region during operation of the fast reactor.” Only the conditional arrangements of the control rods during the operation of the fast reactor are recited and the claim does not introduce any structure or positively recite a primary or backup control rod. 
Claim 1 recites the limitation “only a central portion of the primary control rod above the lower tip of the primary control rod and only a lower tip of a backup control rod are arranged in the sodium plenum region during operation of the fast reactor” which renders the claim indefinite. It is unclear how only a central portion of the primary control rod above the lower tip and only a lower tip of a backup control rod are arranged in the sodium plenum region. At some point in time, i.e., during startup operation or an emergency shutdown operation, the whole part of the primary and backup control rod would pass through and/or be arranged in the sodium plenum region. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over by Kurihara (US 4762672).
Regarding claim 1, Kurihara discloses a core of a fast reactor including a sodium plenum installed above a core fuel (Fig. 4), in a core fuel region in which the core fuel is disposed (5), a lower tip of a primary control rod (23A) is inserted into an upper end of the core fuel region (5) during operation of the fast reactor, a sodium plenum region (see Fig. 4: region above 5) and a backup control rod (23B).
Kurihara further discloses that “the neutron absorber region 55A of the output regulation control rod 23A is gradually raised from the core region 7” to compensate for the power output of the reactor and to control the reactivity (Col 8 ln 27-43, see Fig. 10). Kurihara also discloses that “the control rods 23B are raised entirely from the core region 7 when the fast breeder reactor starts to operate, and are held in this state during the normal operation of the reactor” (Col 5 ln 63-67) such that the backup control rods can be inserted into the reactor to stop operation (col 7 ln 52-55). As such, Kurihara has sufficient structure such that in a sodium plenum region in which the sodium plenum is disposed above an upper end of the core fuel region (see Fig. 4), only a central portion of the primary control rod above the lower tip of the primary control rod and only a lower tip of the backup control rod are arranged in the sodium plenum region during operation of the fast reactor. 

The Applied References
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Application Status Information
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. 

/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646